Exhibit 10.3

GOLDRICH MINING COMPANY

(an Alaska corporation)




2607 Southeast Blvd., Suite B211
   Spokane, WA 99223


                                                                                                                                               

UNIT SUBSCRIPTION AGREEMENT

                                                                                                                                                            




Instructions




ALL PURCHASERS:




PLEASE COMPLETE AND SIGN TWO COPIES OF THE SUBSCRIPTION AGREEMENT




TENDER PAYMENT EITHER BY A CHECK PAYABLE TO THE ORDER OF “GOLDRICH MINING
COMPANY” OR A WIRE TRANSFER TO GOLDRICH, PURSUANT TO THE INSTRUCTIONS SET FORTH
ON SCHEDULE I




PLEASE COMPLETE AND SIGN TWO COPIES OF THE  U.S. ACCREDITED INVESTOR
CERTIFICATE, ATTACHED HERETO AS EXHIBIT A, IF YOU ARE A U.S. PURCHASER




READ THE FORM OF WARRANT RELATING TO THE WARRANTS OFFERED HEREUNDER, ATTACHED
HERETO AS EXHIBIT B




PLEASE COMPLETE AND SIGN THE SELLING SECURITYHOLDER QUESTIONNAIRE ATTACHED
HERETO AS EXHIBIT C




DELIVERY:




DELIVER THE SIGNED DOCUMENTS AND PAYMENT (IF NOT SENT BY WIRE TRANSFER) TO:




BY FACSIMILE TO: 509-695-3289




BY ELECTRONIC MAIL TO: tedsharp@goldrichmining.com

WITH ORIGINALS BY MAIL TO:

GOLDRICH MINING COMPANY

2607 Southeast Blvd., Suite B211

Spokane, WA 99223


THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION
AGREEMENT") RELATES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT"), OR ANY STATE SECURITIES
LAWS AND WILL BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS.  ACCORDINGLY, THESE SECURITIES MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.





--------------------------------------------------------------------------------

Goldrich Mining Company

SUBSCRIPTION AGREEMENT FOR UNITS

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Goldrich Mining Company that number of Units (as hereinafter
defined) set out below at a price of $0.30 per Unit.  Each Unit consists of one
Common Share (as hereinafter defined) and one half of one Class F Warrant (as
hereinafter defined).  




The Subscriber agrees to be bound by the terms and conditions set forth in the
attached “Terms and Conditions of Subscription for Units” including without
limitation the representations, warranties and covenants set forth in the
applicable schedules attached thereto. The Subscriber further agrees, without
limitation, that the Company may rely upon the Subscriber’s representations,
warranties and covenants contained in such documents.




If you are a “U.S. Purchaser”, complete and sign the U.S. Accredited Investor
Certificate – Exhibit A.  A “U.S. Purchaser” is (a) any “U.S. person” as defined
in Regulation S under the U.S. Securities Act, (b) any person purchasing
securities for the account or benefit of any “U.S. Person” or any person in the
United States, (c) any person that receives or received an offer of the Units
while in the United States, or (d) any person that is in the United States at
the time the purchaser’s buy order was made or this Subscription Agreement was
executed or delivered.

SUBSCRIPTION AND SUBSCRIBER INFORMATION

PLEASE PRINT CLEARLY all information (other than signatures), as applicable, in
the space provided below







                                                                                                  

 

                    




Number of Units:

                                                   x $0.30

(Name of Subscriber)

 

 

 

 

=

Account Reference (if applicable):                                         

 

 







By:
                                                                                         

 




Aggregate Subscription Price:                                                  

(the “Subscription Price”)

Authorized Signature

 

 

 

 

 

                                                                                                  

(Official Capacity or Title – if the Subscriber is not an

individual)




                                                                                                  

(Name of individual whose signature appears above if

different than the name of the subscriber printed above.)




                                                                                                    

(Subscriber’s Address)




                                                                                                





                                                                                                 

(Email Address)




                                                                                                  

(Telephone Number)







If the Subscriber is signing as agent for a principal

(beneficial purchaser) and is not purchasing as trustee or

agent for accounts fully managed by it, complete the

following:




                                                                                                  

(Name of Principal)




                                                                                                  

(Principal’s Address)


                                                                                                  







                                                                                                    







PLEASE PRINT CLEARLY:

 

 





Subscription Agreement - 2 of 19




--------------------------------------------------------------------------------









Account Registration Information:







                                                                                                  

(Name)







                                                                                                  

(Account Reference, if applicable)







                                                                                                  

S.S.N. or Tax I.D. Number of Subscriber







                                                                                                  

(Address)




                                                                                                  







                                                                                                  

 




Delivery Instructions as set forth below:







                                                                                                  

(Name)







                                                                                                  

(Account Reference, if applicable)







                                                                                                  

(Address)




                                                                                                  







                                                                                                  










                                                                                                  

(Contact Name)







                                                                                                  

(Telephone Number)




SUBSCRIBER HEREBY DECLARES AND AFFIRMS THAT IT HAS READ THIS SUBSCRIPTION
AGREEMENT, IS FAMILIAR WITH THE CONTENTS THEREOF AND AGREES TO ABIDE BY THE
TERMS AND CONDITIONS WHICH FOLLOW AND KNOWS THE STATEMENTS THEREIN TO BE TRUE
AND CORRECT.




IN WITNESS WHEREOF, Subscriber executed this Subscription Agreement this
        day of                   , 2010.




SUBSCRIBER:

 

By:

                                                                                                        




Title:
                                                                                                           




ACCEPTANCE:




This Subscription Agreement is hereby accepted by the Company this          day
of                        

, 2010.




Goldrich Mining Company

By:                                                                        

  

Title:                                                                     








Subscription Agreement - 3 of 19




--------------------------------------------------------------------------------

TERMS AND CONDITIONS




1.

Unit Subscription: The undersigned (“Subscriber”) irrevocably subscribes for and
agrees to purchase from Goldrich Mining Company, an Alaska corporation
(“Goldrich” or the “Company”) that number of Units of Goldrich (the “Units”) set
out in the “SUBSCRIPTION AND SUBSCRIBER INFORMATION” at a price of $0.30 per
Unit (the “Subscription Price”).  Each Unit consists of one share of Common
Stock of the Company, $0.10 par value (a “Common Share”), and one half of one
(1/2) Class F Warrant (a “Warrant”); each whole warrant is exercisable to
acquire one additional Common Share (a “Warrant Share”) at an exercise price of
$0.55 per share for a period of two years commencing on the applicable Closing
Date (as defined below), provided however, that in the event that the Common
Shares trade on the Principal Market (as defined in the form of Warrant attached
hereto) in the United States at a weighted volume average price of greater than
$0.80 per share for a period of 20 consecutive Trading Days (as defined in the
form of Warrant attached hereto) at any time following the issuance of the
Warrants, the Company may, in its sole discretion, accelerate the Expiration
Date of the Warrants by giving written notice to the holders thereof within 10
Business Days (as defined in the form of Warrant attached hereto) of the
occurrence thereof and in such case the Warrants will expire on the 20th
Business Day after the date on which such notice is given by the Company.
 Collectively the Common Shares, the Warrants and the Warrant Shares are
referred to herein as the “Securities”. The warrant certificates will be in
substantially the form attached hereto as Exhibit B.  All figures are in United
States Dollars unless otherwise specified.  Such Subscription is subject to the
following terms and conditions:




a.

Tender of Subscription Price:  Subscriber tenders to the Company the
Subscription Price either by a check payable to the order of “Goldrich Mining
Company” or a wire transfer to the Company, pursuant to the instructions set
forth on Schedule I.  If the Minimum Offering Amount (as defined below) is not
reached by March 26, 2010, the Company will return to the Subscriber the
Subscription Price without any interest paid thereon.




b.

Closing:  There is a minimum offering amount of $1,000,000 (the “Minimum
Offering Amount”) and the Company may elect to close this offering at any time
after it has received subscriptions for the Minimum Offering Amount.  Upon
receipt by the Company of the Minimum Offering Amount and satisfaction of the
Conditions set forth herein, the first closing (the “First Closing”) shall occur
prior to 12:00 p.m. on such date and time as determined by the Company in
writing to the Subscriber, but no later than March 26, 2010 (the “First Closing
Date”).  After the First Closing has been concluded, the Company may set
multiple, subsequent closings (“Subsequent Closing”, together with the First
Closing referred to herein, as applicable, as the “Closing”) at the discretion
of the Company upon written notice to the Subscribers to be involved in the
Subsequent Closing of the subsequent closing date (“Subsequent Closing Date”,
together with the First Closing Date referred to herein, as applicable, as the
“Closing Date”).  All funds will be delivered to the Company.  The Securities
subscribed for herein will not be deemed issued to, or owned by, the Subscriber
until the Subscription Agreement has been executed by the Subscriber and
countersigned by the Company, and all payments required to be made herein have
been made.  The Closing is subject to the fulfillment of the following
conditions (the “Conditions”) which Conditions the Company and the Subscriber
covenant to exercise their reasonable best efforts to have fulfilled on or prior
to the Closing Date:




(i)

the Subscriber shall have tendered the Subscription Price to the Company;

(ii)

all relevant documentation and approvals as may be required by applicable
securities statutes, regulations, policy statements and interpretation notes, by





Subscription Agreement - 4 of 19




--------------------------------------------------------------------------------

applicable securities regulatory authorities and by applicable rules shall have
been obtained and, where applicable, executed by or on behalf of the Subscriber;

(iii)

the Company shall have authorized and approved the execution and delivery of
this Subscription Agreement and the issuance, allotment and delivery of the
Securities;

(iv)

the Company and the Subscriber  shall have complied with its covenants contained
in this Subscription Agreement to be complied with prior to Closing; and

(v)

the representations and warranties of the Company and the Subscriber set forth
in this Subscription Agreement shall be true and correct as of the Closing Date.

c.

Issuance of Securities:

Within five (5) business days after the Closing Date, the Company will deliver
the certificates representing the Securities subscribed for to the Subscriber at
the address set forth in the registration instructions set forth on the
signature page (unless Subscriber otherwise instructs the Company in writing).
 None of the Securities have been registered under the Securities Act of 1933,
as amended (“U.S. Securities Act”), or the securities laws of any state in the
United States.  

2.

Representations and Warranties: Subscriber hereby represents and warrants to the
Company:




a.

SUBSCRIBER UNDERSTANDS THAT THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED
BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES
AGENCY.




b.

Subscriber is not an underwriter and Subscriber is acquiring the Units solely
for investment for its own account and not with a view to, or for, resale in
connection with any distribution of any of the Units within the meaning of the
U.S. Securities Act; and the Units are not being purchased with a view to or for
the resale, distribution, subdivision or fractionalization thereof; and the
undersigned has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge to
any person any of the Units for which it hereby subscribes, or any part thereof;
and it understands that the legal consequences of the foregoing representations
and warranties to mean that it must bear the economic risk of the investment for
an indefinite period of time because the Securities have not been registered
under the U.S. Securities Act, and, therefore, may be resold only if registered
under the U.S. Securities Act or if an exemption from such registration is
available.




c.

Subscriber understands the speculative nature and risks of investments
associated with the Company.




d.

The Units subscribed for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of to any person, except in compliance with
the U.S. Securities Act and applicable state securities or “blue sky” laws.  The
Subscriber acknowledges that the Securities are “restricted securities,” as such
term is defined under Rule 144 of the U.S. Securities Act, and may not be
offered, sold, transferred, pledged, or hypothecated to any person in the
absence of registration under the U.S. Securities Act or an opinion of counsel
satisfactory to the Company that registration is not required.  Without limiting
the generality or application of any other covenants, representations,
warranties or acknowledgements of the Subscriber respecting resale of the
Securities, if the Subscriber decides to offer, sell or otherwise transfer any
of the Securities, it will not offer, sell or otherwise transfer any of such
Securities directly or indirectly, unless:




(i)

the sale is to the Company;





Subscription Agreement - 5 of 19




--------------------------------------------------------------------------------

(ii)

the sale is made outside the United States in a transaction satisfying the
requirements of Regulation S under the U.S. Securities Act and in compliance
with applicable local laws and regulations;

(iii)

the sale is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 thereunder and in accordance
with any applicable state securities or “blue sky” laws;

(iv)

the Securities are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of Securities, and it has prior to such
sale furnished to the Company an opinion of counsel to that effect, which
opinion and counsel shall be  reasonably satisfactory to the Company; or

(v)

the Securities are registered under the U.S. Securities Act and any applicable
state laws and regulations governing the offer and sale of such Securities, and
the Subscriber understands that the Company may instruct its registrar and
transfer agent not to record any transfer of the Securities without first being
notified by the Company that it is satisfied that such transfer is exempt from
or not subject to the registration requirements of the U.S. Securities Act and
applicable state securities laws.

e.

At the time of subscription, Subscriber reviewed the economic consequences of
the purchase of the Units with its attorney and/or other financial advisor, was
afforded access to the books and records of the Company, conducted an
independent investigation of the business of the Company, and was fully familiar
with the financial affairs of the Company.   Subscriber consulted with its
counsel with respect to the U.S. Securities Act and applicable federal and state
securities laws. The Company has not provided the Subscriber with any
representations, statements, or warranties as to the Securities.  Subscriber has
received copies of, or has access to, the Company’s filings with the SEC for the
past fiscal year, including the Company’s annual and quarterly reports, all of
which are filed electronically on EDGAR at www.sec.gov.




f.

Subscriber had the opportunity to ask questions of the Company and receive
additional information from the Company to the extent that the Company possessed
such information, or could acquire it without unreasonable effort or expense,
necessary to evaluate the merits and risks of an investment in the Company.




g.

Subscriber confirms that (i) it is able to bear the economic risk of the
investment, (ii) it is able to hold the Securities for an indefinite period of
time, (iii) it is able to afford a complete loss of its investment and that it
has adequate means of providing for its current needs and possible personal
contingencies, and that it has no need for liquidity in this investment, (iv)
this investment is suitable for Subscriber based upon his investment holdings
and financial situation and needs, and this investment does not exceed ten
percent of Subscriber’s net worth, and (v) Subscriber by reason of its business
or financial experience could be reasonably assumed to have the capacity to
protect its own  interests  in connection with this investment.




h.

The Subscriber has not purchased the Units as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.








Subscription Agreement - 6 of 19




--------------------------------------------------------------------------------

i.

Subscriber confirms that this transaction is intended to be exempt from
registration under the U.S. Securities Act by virtue of section 4(2) of the U.S.
Securities Act, the provisions of Rule 506 of Regulation D promulgated
thereunder, or the exclusion from the registration requirements available under
Regulations S of the U.S. Securities Act.  




j.

Unless the Subscriber has completed and delivered a U.S. Accredited Investor
Certificate (Exhibit A), the Subscriber represents and acknowledges that:




(i)

it is not a “U.S. person”, as defined in Regulation S under the U.S. Securities
Act and is not purchasing the Securities for the account or benefit of a “U.S.
person”;




(ii)

it was not offered any of the Securities in the United States, did not receive
any materials relating to the offer of the Securities in the United States, and
did not execute this Subscription Agreement or any other materials relating to
the purchase of the Units in the United States;




(iii)

is not purchasing the Units as the result of any directed selling efforts (as
defined in Rule 902(c) of the U.S. Securities Act;




(iv)

the current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to avoid the registration requirements of
the U.S. Securities Act; and




(v)

the Subscriber or any beneficial purchaser for whom it is acting, if applicable,
has no intention to distribute either directly or indirectly any of the
Securities in the United States, except in compliance with the U.S. Securities
Act and any applicable state securities laws.




k.

the Certificates representing the Securities delivered pursuant to this
Subscription Agreement shall bear a legend in the following form:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED
STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE
COMPANY.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED





Subscription Agreement - 7 of 19




--------------------------------------------------------------------------------

HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.”




If the Certificates representing the Securities have been held for a period of
at least six (6) months (or such other period as may be prescribed by the SEC)
and if Rule 144 under the U.S. Securities Act is applicable (there being no
representations by the Company that Rule 144 is applicable), then the
undersigned may make sales of the Securities only under the terms and conditions
prescribed by Rule 144 of the U.S. Securities Act or exemptions therefrom.  The
Company shall use commercially reasonable efforts to cause its legal counsel to
deliver an opinion or such other documentation as may reasonably be required to
effect sales of the Securities under Rule 144.




l.

The Subscriber acknowledges that the Warrants may not be exercised by or for the
account or benefit of a U.S. Person or a person in the United States unless the
Warrants and the Warrant Shares issuable upon exercise of the Warrants are
registered under the U.S. Securities Act and the securities laws of all
applicable states or an exemption is available from the registration
requirements of such laws, and the holder has furnished an opinion of counsel
satisfactory to the Company to such effect; provided that in the case of a
Subscriber who delivers the U.S. Accredited Investor Certificate attached as
Exhibit A hereto in connection with its purchase of Units, the Subscriber will
not be required to deliver an opinion of counsel in connection with the due
exercise of the Warrants at a time when the representations, warranties and
covenants made by the Subscriber therein remain true and correct.




m.

The Subscriber acknowledges and agrees that upon the original issuance of the
Warrants, and until such time as it is no longer required under applicable
requirements of the U.S. Securities Act or applicable state securities laws, all
certificates representing the Warrants and all certificates issued in exchange
therefor or in substitution thereof, shall bear the following legend:




“THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE THEREOF HAVE NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES.  THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR
FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON OR PERSON IN THE UNITED STATES AND
THE UNDERLYING SHARES MAY NOT BE DELIVERED WITHIN THE UNITED STATES UNLESS THE
WARRANT AND THE UNDERLYING SHARES HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE, AND THE HOLDER HAS DELIVERED AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION TO SUCH EFFECT.
 “UNITED STATES” AND “U.S. PERSON” ARE USED HEREIN AS SUCH TERMS ARE DEFINED BY
REGULATION S UNDER THE U.S. SECURITIES ACT”




n.

if the Subscriber is:








Subscription Agreement - 8 of 19




--------------------------------------------------------------------------------

(i)

a corporation, the Subscriber is duly incorporated and is validly subsisting
under the laws of its jurisdiction of incorporation and has all requisite legal
and corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Units as contemplated herein and to carry out
and perform its obligations under the terms of this Subscription Agreement;




(ii)

a partnership, syndicate or other form of unincorporated organization, the
Subscriber has the necessary legal capacity and authority to execute and deliver
this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof; or




(iii)

an individual, the Subscriber is of full age of majority and is legally
competent to execute this Subscription Agreement and to observe and perform his
or her covenants and obligations hereunder.




o.

The entering into of this Subscription Agreement and the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber is a
party or by which it is or may be bound.




p.

This Subscription Agreement has been duly executed and delivered by the
Subscriber and constitutes a legal, valid and binding obligation of the
Subscriber enforceable against the Subscriber in accordance with its terms.




q.

The funds representing the Prepaid Price which will be advanced by the
Subscriber to the Company hereunder will not represent proceeds of crime for the
purposes of the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (the “PATRIOT Act”) and the
Subscriber acknowledges that the Company may in the future be required by law to
disclose the Subscriber’s name and other information relating to this
Subscription Agreement and the Subscriber’s subscription hereunder, on a
confidential basis, pursuant to the PATRIOT Act.  No portion of the Prepaid
Price to be provided by the Subscriber (i) has been or will be derived from or
related to any activity that is deemed criminal under the laws of the United
States of America, or any other jurisdiction, or (ii) is being tendered on
behalf of a person or entity who has not been identified to or by the
Subscriber, and it shall promptly notify the Company if the Subscriber discovers
that any of such representations ceases to be true and provide the Company with
appropriate information in connection therewith.




r.

The Subscriber acknowledges that no person has made to the Subscriber any
written or oral representations:




(i)

that any person will resell or repurchase any of the Securities;




(ii)

that any person will refund the purchase price of any of the Securities; or




(iii)

as to the future price or value of any of the Securities.




s.

The Company will have the right to accept this subscription in whole or in part.




t.

The Subscriber acknowledges that the Company may be required by law or otherwise
to disclose to regulatory authorities the identity of the Subscriber and each
beneficial purchaser for whom the Subscriber may be acting.





Subscription Agreement - 9 of 19




--------------------------------------------------------------------------------




u.

In connection with the Subscriber’s subscription, the Subscriber has not relied
upon the Company for investment, legal or tax advice, and has in all cases
sought or elected not to seek the advice of the Subscriber’s own personal
investment advisers, legal counsel and tax advisers.




v.

Subscriber acknowledges that (i) a cash commission in the amount of 7% of the
Subscription Price and (ii) warrants to purchase shares of common stock of the
Company equal to 10% of the Subscription Price, are payable to a placement agent
in connection with this transaction.




w.

All information which the Subscriber has provided concerning the Subscriber is
correct and complete as of the date set forth below, and if there should be any
change in such information prior to the acceptance of this Subscription
Agreement by the Company, the Subscriber will immediately provide such
information to the Company.

3.

Company Representations, Warranties and Covenants.   The Company represents,
warrants  and covenants (and acknowledges that the Subscriber is relying on such
representations, warranties and covenants) that, at the Closing Date:

a.

the Company is a valid and subsisting corporation duly incorporated and in good
standing under the laws of its jurisdiction of incorporation;

b.

the Company is duly registered and licensed to carry on business in the
jurisdictions in which it carries on business or owns property where so required
by the laws of that jurisdiction;

c.

the Company will reserve or set aside sufficient shares of common stock in its
treasury to issue the Common Shares issuable upon exercise of the Warrants, and
all such Securities will upon payment of the recited consideration and issuance
be duly and validly issued as fully paid and non-assessable;

d.

the issue and sale of the Units by the Company does not and will not conflict
with, and does not and will not result in a breach of, any of the terms of its
incorporating documents or any agreement or instrument to which the Company is a
party;

e.

the Company has complied and will comply fully with the requirements of all
applicable corporate and securities laws in all matters relating to the offering
of the Securities;

f.

except as disclosed in the reports the Company files with the United States
Securities and Exchange Commission (“SEC”), there are no legal or governmental
actions, suits, proceedings or investigations pending or, to the Company’s
knowledge, threatened, to which the Company is or may be a party or of which
property owned or leased by the Company is or may be the subject, or related to
environmental, title, discrimination or other matters, which actions, suits,
proceedings or investigations, individually or in the aggregate, could have a
material adverse effect on the Company;  

g.

except as disclosed in the reports the Company files with the SEC, there are no
judgments against the Company which are unsatisfied, nor is the Company subject
to any injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other governmental body;





Subscription Agreement - 10 of 19




--------------------------------------------------------------------------------

h.

this Subscription Agreement has been or will be by the Closing Date, duly
authorized by all necessary corporate action on the part of the Company, and the
Company has full corporate power and authority to undertake this offering;

i.

this Subscription Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and legally binding obligation of the
Company enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting the rights of creditors
generally and except as limited by the application of equitable principles when
equitable remedies are sought, and by the fact that rights to indemnity,
contribution and waiver, and the ability to sever unenforceable terms, may be
limited by applicable law;

j.

subject to the accuracy of the representations and warranties of the Subscriber
contained in this Subscription Agreement, the offer, sale and issuance of the
Securities as contemplated by this Subscription Agreement are exempt from the
registration requirements of the U.S. Securities Act, from the registration or
qualifications requirements of the state securities or “blue sky” laws and
regulations of any applicable state or other applicable jurisdiction;

k.

the Company’s shares of common stock trade on the Financial Industry Regulatory
Authority’s Over the Counter Bulletin Board (the “OTCBB”);

l.

no order ceasing, halting or suspending trading in securities of the Company nor
prohibiting the sale of such securities has been issued to and is outstanding
against the Company or its directors, officers or promoters, and, to the best of
the Company’s knowledge, no investigations or proceedings for such purposes are
pending or threatened;

m.

the Company is a "reporting issuer" under section 12 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”) and is not in default of any of the
requirements of the 1934 Act;

n.

as of their respective filing dates, each report, schedule, registration
statement and proxy filed by the Company with the SEC (each, an “SEC Report” and
collectively, the “SEC Reports”) (and if any SEC Report filed prior to the date
of this Subscription Agreement was amended or superseded by a filing prior to
the date of this Subscription Agreement, then also on the date of filing of such
amendment or superseding filing), where required, were prepared in all material
respects in accordance with the requirements of the U.S. Securities Act, or the
1934 Act, as the case may be, and the rules and regulations promulgated under
such Acts applicable to such SEC Reports;

o.

the Company is not an "investment company" within the meaning of the Investment
Company Act of 1940;

p.

neither the Company nor any of its affiliates, nor any person acting on its or
their behalf (i) has made or will make any “directed selling efforts” (as such
term is defined in Regulation S of the U.S. Securities Act) in the United
States, or (ii) has engaged in or will engage in any form of “general
solicitation” or “general advertising” (as such terms are defined in Rule 502
(c) under Regulation D of the U.S. Securities Act) in the United States with
respect to offers or sales of the Securities;

q.

the warranties and representations in this section are true and correct and will
remain so as of the Closing Date.





Subscription Agreement - 11 of 19




--------------------------------------------------------------------------------




4.

Registration Rights




a.

Goldrich shall use reasonable commercial efforts to (i) prepare and file with
the SEC within sixty (60) calendar days after the final Closing Date a
registration statement (on Form S-3, S-1, or other appropriate registration
statement form reasonably acceptable to the Subscriber) under the U.S.
Securities Act (the “Registration Statement”), at the sole expense of Goldrich
(except as specifically provided in Section c hereof), in respect of the
Subscriber, so as to permit a public offering and resale of the Common Shares
and Warrant Shares (collectively, the “Registrable Securities”) in the United
States under the U.S. Securities Act by the Subscriber as selling stockholder
and not as underwriter; and (ii) use commercially reasonable efforts to cause a
Registration Statement to be declared effective by the SEC as soon as possible
and not later than the earlier of (a) one hundred (100) calendar days from the
date of filing the Registration Statement in the event of an SEC review of the
Registration Statement, and (b) the fifth trading day following the date on
which Goldrich is notified by the SEC that the Registration Statement will not
be reviewed or is no longer subject to further review and comments.  Goldrich
will notify the Subscriber of the effectiveness of the Registration Statement
(the “Effective Date”) within three (3) Trading Days (days in which the OTCBB is
open for quotation) (each, a “Trading Day”).  The initial Registration Statement
shall cover the resale of 100% of the Registrable Securities, for an offering to
be made on a continuous basis pursuant to Rule 415 (as promulgated by the
Commission pursuant to the U.S. Securities Act, as such Rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same purpose and effect as such Rule);
provided, however, that if 100% of the Registrable Securities included hereunder
shall equal or exceed 33% of the issued and outstanding common stock of Goldrich
(less any shares of common stock held by affiliates of Goldrich and the holders
of the Registrable Securities) on the actual filing date of the initial
Registration Statement, the initial Registration Statement shall register a
number of Registrable Securities which shall equal 33% of the issued and
outstanding shares of common stock of Goldrich (less any shares of common stock
held by affiliates of Goldrich and the holders of the Registrable Securities) on
such actual filing date minus 10,000 shares of common stock. In such event, the
number of Registrable Securities to be registered for each holder of the
Registrable Securities shall be reduced pro-rata among all Subscribers.




b.

Goldrich will use reasonable commercial efforts to maintain the Registration
Statement or post-effective amendment filed under this Section 4 effective under
the U.S. Securities Act until the earlier of the date (i) all of the Registrable
Securities have been sold pursuant to such Registration Statement, (ii) the
Subscriber  receives an opinion of counsel to Goldrich, which opinion and
counsel shall be reasonably acceptable to the Subscriber, that the Registrable
Securities may be sold under the provisions of Rule 144 without limitation as to
volume, (iii) all Registrable Securities, (or all Common Shares and Warrants, in
the case of Warrants not then exercised) have been otherwise transferred to
persons who may trade the Registrable Securities without restriction under the
U.S. Securities Act, and Goldrich has delivered a new certificate or other
evidence of ownership for such Registrable Securities not bearing a restrictive
legend, (iv) all Registrable Securities may be sold without any time, volume or
manner limitations pursuant to Rule 144 or any similar provision then in effect
under the U.S. Securities Act in the opinion of counsel to Goldrich, which
counsel shall be reasonably acceptable to the Subscriber, (v) Goldrich obtains
the written consent of the Subscriber, or (vi) three years from the Effective
Date (the “Effectiveness Period”).








Subscription Agreement - 12 of 19




--------------------------------------------------------------------------------

c.

All fees, disbursements and out-of-pocket expenses and costs incurred by
Goldrich in connection with the preparation and filing of the Registration
Statement and in complying with applicable securities and “blue sky” laws
(including, without limitation, all attorneys' fees of Goldrich, registration,
qualification, notification and filing fees, printing expenses, escrow fees,
blue sky fees and expenses and the expense of any special audits incident to or
required by any such registration) shall be borne by Goldrich.  The Subscriber
shall bear the cost of underwriting and/or brokerage discounts, fees and
commissions, if any, applicable to the Registrable Securities being registered
and the fees and expenses of its counsel.   Goldrich shall qualify any of the
Registrable Securities for sale in such states as the Subscriber reasonably
designates.  However, Goldrich shall not be required to qualify in any state
which will require an escrow or other restriction relating to Goldrich and/or
the sellers, or which will require Goldrich to qualify to do business in such
state or require Goldrich to file therein any general consent to service of
process.  Goldrich at its expense will supply the Subscriber with copies of the
applicable Registration Statement and the prospectus included therein and other
related documents in such quantities as may be reasonably requested by the
Subscriber.




d.

Prior to the effectiveness of the Registration Statement filed pursuant to
Section 4(a), the rights to cause Goldrich to register Registrable Securities
granted to the Subscriber by Goldrich under this Section 4 may be assigned in
full by a Subscriber in connection with a transfer by such Subscriber of not
less than 10,000 Common Shares or not less than 5,000 Warrants, in either case
in a single transaction to a single transferee purchasing as principal,
provided, however, that (i) such transfer is otherwise effected in accordance
with applicable securities laws; (ii) such Subscriber gives prior written notice
to Goldrich; and (iii) such transferee agrees to comply with the terms and
provisions of this Subscription Agreement, and such transfer is otherwise in
compliance with this Subscription Agreement.




e.

If at any time or from time to time after the Effective Date, Goldrich notifies
the Subscriber in writing of the existence of a Potential Material Event (as
defined in Section (f) below), the Subscriber shall not offer or sell any
Registrable Securities or engage in any other transaction involving or relating
to Registrable Securities, from the time of the giving of notice with respect to
a Potential Material Event until the Subscriber receives written notice from
Goldrich that such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event.  If a Potential
Material Event shall occur prior to the date a Registration Statement is
required to be filed, then Goldrich’s obligation to file such Registration
Statement shall be delayed without penalty for not more than thirty (30)
calendar days.  Goldrich must, if lawful, give the Subscriber notice in writing
at least two (2) Trading Days prior to the first day of the blackout period.




f.

“Potential Material Event” means any of the following: (i) the possession by
Goldrich of material information not ripe for disclosure in a registration
statement, as determined in good faith by the Chief Executive Officer, President
or the Board of Directors of Goldrich that disclosure of such information in a
Registration Statement would be detrimental to the business and affairs of
Goldrich; or (ii) any material engagement or activity by Goldrich which would,
in the good faith determination of the Chief Executive Officer, President or the
Board of Directors of Goldrich, be adversely affected by disclosure in a
registration statement at such time, which determination shall be accompanied by
a good faith determination by the Chief Executive Officer, President or the
Board of Directors of Goldrich that the applicable Registration Statement would
be materially misleading absent the inclusion of such information; provided
 that, (i) Goldrich shall not use such right with respect to the Registration
Statement for more than





Subscription Agreement - 13 of 19




--------------------------------------------------------------------------------

an aggregate of 90 days in any 12-month period; and (ii) the number of days
Goldrich is required to keep the Registration Statement effective shall be
extended by the number of days for which the Company shall have used such right.




g.

The Subscriber will cooperate with Goldrich in all respects in connection with
this Agreement, including timely supplying all information reasonably requested
by Goldrich (which shall include completing the Selling Shareholder
Questionnaire attached hereto as Exhibit C, and all information regarding the
Subscriber and proposed manner of sale of the Registrable Securities required to
be disclosed in any Registration Statement) and executing and returning all
documents reasonably requested in connection with the registration and sale of
the Registrable Securities and entering into and performing its obligations
under any underwriting agreement, if the offering is an underwritten offering,
in usual and customary form, with the managing underwriter or underwriters of
such underwritten offering.  Any delay or delays caused by the Subscriber, or by
any other purchaser of securities of Goldrich having registration rights similar
to those contained herein, by failure to cooperate as required hereunder shall
not constitute a breach or default of Goldrich under this Agreement.




h.

Whenever Goldrich is required by any of the provisions of this Agreement to
effect the registration of any of the Registrable Securities under the U.S.
Securities Act, Goldrich shall (except as otherwise provided in this Agreement),
as expeditiously as possible, subject to the  assistance and cooperation as
reasonably required of the Subscriber with respect to each Registration
Statement:




(i)

furnish to the Subscriber such numbers of copies of a prospectus including a
preliminary prospectus or any amendment or supplement to any prospectus, as
applicable, in conformity with the requirements of the U.S. Securities Act, and
such other documents as the Subscriber may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by the Subscriber;




(ii)

register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or blue sky laws of such jurisdictions as
the Subscriber shall reasonably request (subject to the limitations set forth in
Section (b) above), and do any and all other acts and things which may be
necessary or advisable to enable the Subscriber to consummate the public sale or
other disposition in such jurisdiction of the securities owned by the
Subscriber;




(iii)

cause the Registrable Securities to be quoted or listed on each service on which
the shares of common stock of Goldrich is then quoted or listed;




(iv)

notify the Subscriber, at any time when a prospectus relating thereto covered by
the Registration Statement is required to be delivered under the U.S. Securities
Act, of the happening of any event of which it has knowledge as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of  the circumstances then existing, and Goldrich
shall prepare and file a curative amendment as promptly as commercially
reasonable;




(v)

as promptly as practicable after becoming aware of such event, notify the
Subscriber, (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of





Subscription Agreement - 14 of 19




--------------------------------------------------------------------------------

the effectiveness of the Registration Statement at the earliest possible time
and take all lawful action to effect the withdrawal, rescission  or removal of
such stop order or other suspension; and




(vi)

provide a transfer agent and registrar for all securities registered pursuant to
the Registration Statement and a CUSIP number for all such securities.




i.

With respect to any sale of Registrable Securities pursuant to a Registration
Statement filed pursuant to this Section 4, the Subscriber hereby covenants with
Goldrich (i) not to make any sale of the Registrable Securities without
effectively causing the prospectus delivery requirements under the Securities
Act to be satisfied and (ii) to notify Goldrich promptly upon disposition of all
of the Registrable Securities.




5.

Indemnity and Contribution




a.

Goldrich agrees to indemnify and hold harmless each Subscriber, their respective
officers, directors, employees, partners, legal counsel and accountants, and
each person controlling such Subscriber within the meaning of Section 15 of the
U.S. Securities Act, and each person who controls any underwriter within the
meaning of Section 15 of the U.S. Securities Act, from and against any losses,
claims, damages, expenses or liabilities (or actions or proceedings in respect
thereof) to which such Subscriber or such other indemnified person may become
subject  (including in settlement of litigation, whether commenced or
threatened) insofar as such losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact in the Registration Statement,
including all documents filed as a part thereof and information deemed to be a
part thereof, on the effective date thereof, or any amendment or supplements
thereto, or arise out of any failure by Goldrich to fulfill any undertaking or
covenant included in the Registration Statement or to perform its obligations
hereunder or under applicable law and Goldrich will, as incurred, reimburse such
Subscriber, each of its respective officers, directors, employees, partners,
legal counsel and accountants, and each person controlling such Subscriber, and
each person who controls any such underwriter, for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend,
settling, compromising or paying such action, proceeding or claim; provided,
however, that Goldrich shall not be liable in any such case to the extent that
such loss, claim, damage, expense or liability (or action or proceeding in
respect thereof) arises out of, or is based upon, (i) the failure of any
Subscriber, or any of their agents, affiliates or persons acting on their
behalf, to comply with the covenants and agreements contained in this Agreement
with respect to the sale of Registrable Securities, (ii) an untrue statement or
omission in such Registration Statement in reliance upon and in conformity with
written information furnished to Goldrich by an instrument duly executed by or
on behalf of the Subscriber, or any of its agents, affiliates or persons acting
on its behalf, and stated to be specifically for use in preparation of the
Registration Statement and not corrected in a timely manner by the Subscriber in
writing or (iii) an untrue statement or omission in any prospectus that is
corrected in any subsequent prospectus, or supplement or amendment thereto, that
was delivered to the Subscriber prior to the pertinent sale or sales by such
Subscriber and not delivered by the Subscriber to the individual or entity to
which it made such sale(s) prior to such sale(s).




b.

The Subscriber agrees to indemnify and hold harmless Goldrich from and against
any losses, claims, damages, expenses or liabilities (or actions or proceedings
in respect thereof) to which Goldrich may become subject (under the U.S.
Securities Act or





Subscription Agreement - 15 of 19




--------------------------------------------------------------------------------

otherwise) insofar as such losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) arise out of, or are based upon (i)
the failure of the Subscriber or any of its agents, affiliates or persons acting
on its behalf, to comply with the covenants and agreements contained in this
Agreement with respect to the sale of Registrable Securities; or (ii) an untrue
statement or alleged untrue statement of a material fact or omission to state a
material fact in the Registration Statement in reliance upon and in conformity
with written information furnished to Goldrich by an instrument duly executed by
or on behalf of such Subscriber and stated to be specifically for use in
preparation of the Registration Statement;  provided, however, that the
Subscriber shall not be liable in any such case for (i) any untrue statement or
alleged untrue statement or omission in any prospectus or Registration Statement
which statement has been corrected, in writing, by such Subscriber and delivered
to Goldrich before the sale from which such loss occurred; or (ii) an untrue
statement or omission in any prospectus that is corrected in any subsequent
prospectus, or supplement or amendment thereto, that was delivered to the
Subscriber prior to the pertinent sale or sales by the Subscriber and delivered
by the Subscriber to the individual or entity to which it made such sale(s)
prior to such sale(s), and the Subscriber, severally and not jointly, will, as
incurred, reimburse Goldrich for any legal or other expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim.  Notwithstanding the foregoing, the Subscriber shall not be liable or
required to indemnify Goldrich in the aggregate for any amount in excess of the
net amount received by the Subscriber from the sale of the Registrable
Securities, to which such loss, claim, damage, expense or liability (or action
proceeding in respect thereof) relates.




c.

Promptly after receipt by any indemnified person of a notice of a claim or the
beginning of any action in respect of which indemnity is to be sought against an
indemnifying person pursuant to this Section 5, such indemnified person shall
notify the indemnifying person in writing of such claim or of the commencement
of such action and, subject to the provisions hereinafter stated, in case any
such action shall be brought against an indemnified person, the indemnifying
person shall be entitled to participate therein, and, to the extent that it
shall wish, to assume the defense thereof.  After notice from the indemnifying
person to such indemnified person of the indemnifying person’s election to
assume the defense thereof, the indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof; provided, however,
that if there exists or shall exist a conflict of interest that would, in the
opinion of counsel to the indemnified party, make it inappropriate under
applicable laws or codes of professional responsibility for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
further, that the indemnifying person shall not be obligated to assume the
expenses of more than one counsel to represent all indemnified persons.  In the
event of such separate counsel, such counsel shall agree to reasonably
cooperate.




d.

If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, expenses or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of Goldrich on the one hand and the
Subscriber, or its agents, affiliates or persons acting on its behalf, on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages, expenses or





Subscription Agreement - 16 of 19




--------------------------------------------------------------------------------

liabilities (or actions or proceedings in respect thereof), as well as any other
relevant equitable considerations.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by Goldrich on the one hand or the Subscriber,
or its agents, affiliates or persons acting on its behalf, on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  Goldrich and the Subscriber
agree that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages, expenses or liabilities (or actions or
proceedings in respect thereof) referred to above in this subsection (d) shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the U.S. Securities Act) shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation.  In any
event, the Subscriber shall not  be liable or required to contribute to Goldrich
in the aggregate for any amount in excess of the net amount received by the
Subscriber from the sale of its Registrable Securities.

6.

Governing Law:  This Subscription Agreement shall be binding upon the parties
hereto, their heirs, executors, successors, and legal representatives.  The laws
of the State of Alaska shall govern the rights of the parties as to this
Subscription Agreement.

7.

Indemnification: Subscriber acknowledges that it understands the meaning and
legal consequences of the representations and warranties contained herein, and
it hereby agrees to indemnify and hold harmless Goldrich and any other person or
entity relying upon such information thereof from and against any and all loss,
damage or liability due to or arising out of a breach of any representation,
warranty, or acknowledgement of Subscriber contained in this Subscription
Agreement.

8.

Non-assignability:   Except as otherwise expressly provided herein, this
Subscription Agreement may not be assigned by Subscriber.

9.

Entire Agreement:  This instrument contains the entire agreement among the
parties with respect to the acquisition of the Units and the other transactions
contemplated hereby, and there are no representations, covenants or other
agreements except as stated or referred to herein.

10.

Amendment: This Subscription Agreement may be amended or modified only by a
writing signed by the party or parties to be charged with such amendment or
modification.

11.

Binding On Successors: All of the terms, provisions and conditions of this
Subscription Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors, and legal
representatives.

12.

Titles: The titles of the sections of this Subscription Agreement are for
convenience of reference only and are not to be considered in construing this
Subscription Agreement.

13.

Counterparts: This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be deemed an original and all of which taken together shall constitute one and
the same document, notwithstanding that all parties are not signatories to the
same counterpart.





Subscription Agreement - 17 of 19




--------------------------------------------------------------------------------

14.

Severability:  The unenforceability or invalidity of any provision of this
Subscription Agreement shall not affect the enforceability or validity of the
balance of this Subscription Agreement.

15.

Disclosure Required Under State Law: The offering and sale of the Securities is
intended to be exempt from registration under the securities laws of certain
states. Subscribers who reside or purchase the Securities may be required to
make additional disclosures by the securities laws of various states and agrees
to provide such additional disclosures as requested by the Company upon written
request.

16.

Notices: All notes or other communications hereunder (except payment) shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail postage prepaid, or by Express Mail
Service or similar courier, addressed as follows:




If to Subscriber:

At the address designated under Subscriber and Subscriber

Information of this Subscription Agreement.




If to the Company:

Goldrich Mining Company

2607 Southeast Blvd., Suite B211

Spokane, WA  99223

Attention:  William Schara

Telephone No.: (509) 768-4468

Telecopier No.: (509) 695-3289

Email: wschara@goldrichmining.com




With Copy to:

Dorsey & Whitney LLP

Republic Plaza Building

Suite 4700, 370 Seventeenth St.

Denver, CO  80202-5647

Fax:  303-629-3450

Attention:  Jason K. Brenkert, Esq.




17.

Time of the Essence:  Time shall be of the essence of this Subscription
Agreement in all respects.




18.  

Facsimile and Counterpart Subscriptions:  The Company shall be entitled to rely
on delivery of a facsimile copy of this Subscription Agreement executed by the
subscriber, and acceptance by the Company of such executed Subscription
Agreement shall be legally effective to create a valid and binding agreement
between the Subscriber and the Company in accordance with the terms hereof. In
addition, this Subscription Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same document.








Subscription Agreement - 18 of 19




--------------------------------------------------------------------------------

19.

Future Assurances:  Each of the parties hereto will from time to time execute
and deliver all such further documents and instruments and do all acts and
things as the other party may, either before or after the Closing, reasonably
require to effectively carry out or better evidence or perfect the full intent
and meaning of this Subscription Agreement.








Subscription Agreement - 19 of 19




--------------------------------------------------------------------------------

Exhibit A







U.S. ACCREDITED INVESTOR CERTIFICATE




TO:

GOLDRICH MINING COMPANY

The Subscriber understands and agrees that the Securities have not been and will
not be registered under the U.S. Securities Act, or applicable state securities
laws, and the Securities are being offered and sold to the Subscriber in
reliance upon Rule 506 of Regulation D under the U.S. Securities Act.

Capitalized terms used in this Exhibit A and defined in the Subscription
Agreement to which the Exhibit A is attached have the meaning defined in the
Subscription Agreement unless otherwise defined herein.

The Subscriber represents, warrants and covenants (which representations,
warranties and covenants shall survive the Closing) to the Company (and
acknowledges that the Company is relying thereon) that:

(a)

it is purchasing the Securities for its own account or for the account of one or
more persons for whom it is exercising sole investment discretion, (a
“Beneficial Purchaser”), for investment purposes only and not with a view to
resale or distribution and, in particular, neither it nor any Beneficial
Purchaser for whose account it is purchasing the Securities has any intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons; provided, however, that this paragraph shall not
restrict the Subscriber from selling  or otherwise disposing of any of the
Securities pursuant to registration thereof pursuant to the U.S. Securities Act
and any applicable state securities laws or under an exemption from such
registration requirements;

(b)

it, and if applicable, each Beneficial Purchaser for whose account it is
purchasing the Securities is a U.S. Accredited Investor that satisfies one or
more of the categories of U.S. Accredited Investor indicated below (the
Subscriber must initial “SUB” for the Subscriber, and “BP” for each Beneficial
Purchaser, if any, on the appropriate line(s)):

          

  Category 1.

A bank, as defined in Section 3(a)(2) of the U.S. Securities Act, whether acting
in its individual or fiduciary capacity; or

          

  Category 2.

A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act, whether acting in its individual or
fiduciary capacity; or

          

  Category 3.

A broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934, as amended; or

          

  Category 4.

An insurance company as defined in Section 2(13) of the U.S. Securities Act; or

          

  Category 5.

An investment company registered under the United States Investment Company Act
of 1940; or





--------------------------------------------------------------------------------

          

  Category 6.

A business development company as defined in Section 2(a)(48) of the United
States Investment Company Act of 1940; or

          

  Category 7.

A small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the United States Small Business
Investment Act of 1958; or

          

 Category 8.

A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of U.S. $5,000,000; or

          

  Category 9.

An employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974 in which the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance company or registered investment
adviser, or an employee benefit plan with total assets in excess of U.S.
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons who are accredited investors; or

          

  Category 10.

A private business development company as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940; or

          

  Category 11.

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of U.S. $5,000,000; or

          

  Category 12.

Any director or executive officer of the Company; or

          

  Category 13.

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date hereof exceeds U.S. $1,000,000; or

          

  Category 14.

A natural person who had an individual income in excess of U.S. $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S. $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

          

  Category 15.

A trust, with total assets in excess of U.S. $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the U.S.
Securities Act; or

          

  Category 16.

Any entity in which all of the equity owners meet the requirements of at least
one of the above categories;




The Subscriber acknowledges that the representations, warranties and covenants
contained in this Certificate are made by it with the intent that they may be
relied upon by the Company in determining its














--------------------------------------------------------------------------------

eligibility or the eligibility of others on whose behalf it is contracting
thereunder to purchase Securities.  It agrees that by accepting Securities it
shall be representing and warranting that the representations and warranties
above are true as at the Closing with the same force and effect as if they had
been made by it at the Closing and that they shall survive the purchase by it of
Securities and shall continue in full force and effect notwithstanding any
subsequent disposition by it of such securities.

The Subscriber undertakes to notify the Company immediately of any change in any
representation, warranty or other information relating to the Subscriber or any
Beneficial Purchaser set forth herein which takes place prior to the Closing.

Dated this          day of                                     , 2010.




If a Corporation, Partnership or Other Entity:





                                                                       

Name of Entity


                                                                       

Type of Entity


                                                                       

Signature of Person Signing


                                                                       

Print or Type Name and Title of Person Signing

 

If an Individual:







                                                                       

Signature




                                                                       

Print or Type Name


















